DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
With regards to applicant’s argument/amendment that the Dunton reference fails to disclose a display screen that includes multiple windows, whereby each window includes a respective application with the ability to output an audio signal to a first terminal of an earphone and outputting audio signal to a second terminal of an earphone based on the window position on the display screen, the examiner maintains. The media clips of Dunton are read as the different applications, whereby each media clip will occupy a respective window within the display screen (claim 1: left media clip corresponds with an application on the left window of the display, right media clip corresponds with an application on the right window of the display), whereby the audio associated with media clip on the left of the display is output to a left loudspeaker while the audio associated with the media clip on the right of the display is output to a right loudspeaker (fig. 4; paras 0037-0038; claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunton et al, US Patent Pub. 20100162116 A1, in view of Harrell, US Patent 9936296 B1
Re Claim 1, Dunton et al discloses an electronic device comprising: an audio module (abstract); a display (claim 1: displays); a connection terminal connected to loudspeakers (fig. 1: left speaker 108 & right speaker 112; claim 1: left and right loudspeakers); a communication interface (claim 1: communication links to enable the processing of the device in communication with the loudspeakers); and a processor electrically connected to the audio module, the display, the connection terminal, or the communication interface (paras 0061: smartphone device includes a processor; 0063: processor), wherein the processor is configured to: display, via a multi-window of the display, respectively execution screens associated with a first application and a second application (claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker); the execution screens including a first screen corresponding to the first application and a second screen corresponding to the second application, the first screen being displayed in a first window of the multi-window, the second screen being displayed in a second window of the multi-window (claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker), and output an audio signal corresponding to the first application to a first terminal of a first loudspeaker and an audio signal corresponding to the second application, to a second loudspeaker thereof, separately based on a window position corresponding to each execution screen (claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker); but fails to disclose that the output terminals are different terminals of an earphone instead of loudspeakers. However, Harrell teaches the concept of outputting left audio signals along with left video signals to a left headset earpiece and outputting right audio signals and right video signals to a right headset earpiece (Harrell, col. 2, lines 38-60: left audio signals are output to the left headset earpiece while the left video content is also displayed on the left side of the display and the same for the right headset earpiece and the right display). It would have been obvious to modify the Dunton et al device such that its left 
Re Claim 2, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 1, wherein the processor is configured to identify the window position corresponding to the execution screen, and identify an audio output path based on the identified window position, and output the audio signal corresponding to each application via the identified audio output path (Dunton et al, claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker).
Re Claim 3, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 1, wherein the processor is configured to output the audio signal corresponding to the first application displayed in the first window, to the right terminal of the earphones, and output the audio signal corresponding to the second application displayed in the second window, to the left terminal of the earphones (Dunton et al, claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker; Harrell, col. 2, lines 38-60: left audio signals are output to the left headset earpiece while the left video content is also displayed on the left side of the display and the same for the right headset earpiece and the right display).
Dunton et al, claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker; wherein display direction is selected from the Markush claim language).
Re Claim 5, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 1, wherein the processor is configured to: in response to a preset user input being obtained, display a menu for controlling a volume of the first application or the second application (Dunton et al, para 0031: volume; abstract: user interface will include controls such as volume controls).
Re Claim 6, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 1, wherein the processor is configured to sense window position switching, to change the window displaying the execution screen of each application, and change an audio output path based on a switched window position (Dunton et al, claim 1: multiple clips within a display where each clip is read as an application within a window such that the audio from the clips on the right of the display are output via the right loudspeaker and the audio from the clips on the left of the display are output via the left loudspeaker; wherein the display position could be changed by a user such that the audio corresponding to a display moving also moves e.g. a left display moving to a right display would cause the left audio channel output to move to the right audio channel output).
Claim 7 has been analyzed and rejected according to claim 1.
Re Claim 9, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 7, wherein the processor is configured to set a window that will display the execution screen of the application associated with the phone, based on information of the application or setting information of the electronic device (Dunton et al, claim 1: user interface determines media clip location on the display and subsequently loudspeaker output).
Re Claim 13, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 7, wherein the processor is configured to construct any one of the execution screen of the first application or the execution screen of the application associated with the phone, in the form of a pop-up window, according to setting of the electronic device or a user's selection (Dunton et al, para 0012: user selection to navigate and select the media collections to pop up in the display; wherein a user’s selection is selected from the Markush language).
Claim 14 has been analyzed and rejected according to claim 1.
Claim 15 has been analyzed and rejected according to claim 2.
Claim 16 has been analyzed and rejected according to claim 3.
Re Claim 17, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 1, wherein the processor is configured to adjust a volume level of the first application and a volume level of the second application differently Dunton et al, para 0031: volume; abstract: user interface will include controls such as volume controls).
Claim 18 has been analyzed and rejected according to claim 3.
Claim 20 has been analyzed and rejected according to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dunton et al, US Patent Pub. 20100162116 A1 and Harrell, US Patent 9936296 B1 as applied to claim 7 above, in view of Shin, US Patent Pub. 20070291961 A1.
Re Claim 8, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 7, but fail to disclose wherein the processor is configured to identify a display direction of the multi-window as one of a horizontal direction or a vertical direction based on the display direction of the electronic device. However, Shin teaches the concept of a mobile phone electronic device where the display can display images in a vertical and horizontal orientation, wherein a first loudspeaker outputs sounds when in a vertical orientation and a second loudspeaker outputs sounds when in a horizontal orientation (Shin, paras 0015, 0018-0019). It would have been obvious to modify the Dunton et al and Harrell references such that the audio signals are been transmitted to either the left headset earpiece or the right headset earpiece based on whether the display is in a vertical orientation or in a horizontal orientation as taught in Shin for the purpose of being able to control the audio being output to the headset left and right loudspeakers based on the display orientation.

s 10-12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunton et al, US Patent Pub. 20100162116 A1 and Harrell, US Patent 9936296 B1 as applied to claim 7 above, in view of Howarter et al, US Patent Pub. 20130083150 A1.
Re Claim 10, the combined teachings of Dunton et al and Harrell disclose the electronic device of claim 7, but fail to disclose wherein the processor is configured to, in response to a video call event being obtained while the execution screen of the first application is displayed, identify a video call display scheme, and construct the multi-window based on the video call display scheme. However, Howarter et al teaches the concept of a smart phone with picture-in-picture mode (Howarter et al, para 0048). It would have been obvious to modify the Dunton et al and Harrell device as combined above such it includes picture-pin-picture mode wherein videos (e.g. in-coming video calls, youtube videos etc) can be including in a multi window format with other applications in a resized manner or videos replace/overlay the running application as taught in Howarter et al for the purpose of making the overall system more apt in receiving and displaying videos with other running smart phone applications.
Claims 11-12 have been analyzed and rejected according to claim 10.
Claim 19 has been analyzed and rejected according to claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                   					3/8/2021